STEWART, J.,
Dissenting. — I dissent from that part of the opinion of the majority of this court which holds that the item of $30 for printing a 40-page brief was not a necessary item of costs and disbursements, and which the plaintiff cannot have taxed as costs. Sec. 4900, Rev. Stat., provides that “parties to actions or proceedings are entitled to costs and disbursements as hereinafter provided.” Sec. 4901 provides: “Costs are allowed of cpurse to the plaintiff, upon a judgment in his favor, in the following cases: .... In a special proceeding.” These statutes do not provide for the allowance of costs and disbursements in the district court only, but do provide for the allowance of costs and disbursements generally. The allowance of costs, according to the statute, is governed entirely by the character of the action and is not limited to the court in which the action is brought. In my opinion it was the intention of the statute to allow costs in special proceedings, whether such proceedings be instituted in the district or supreme court. The supreme court, having jurisdiction in certain special proceedings, and the statute providing that costs should be allowed in such proceedings, seems to me to authorize costs in such proceedings, whether brought in the district or supreme court.
*466Judgment was rendered in this case for the plaintiff, and under the statute he was entitled to his costs. Sec. 4912, Rev. Stat., provides: “The party in whose favor the judgment is rendered, and who claims his costs, must deliver to the clerk within five days after the verdict or notice of the decision of the court or referee, a memorandum of the items of his costs and necessary disbursements in the action or proceeding.” This the plaintiff did in this ease, and made affidavit to the item that he necessarily expended in said proceeding the sum of $30 for printing his brief. The majority opinion says, “It has been the custom in this court to receive typewritten briefs in all original proceedings,” and that it was not necessary for the plaintiff to print his brief. In my judgment, this is no reason at all. This court has not adopted any rule which informed the plaintiff, or plaintiffs generally, that the printing of briefs was not a necessary or proper disbursement in presenting plaintiff’s case in an original proceeding. If it is necessary, in order to present a case in an intelligible, clear and proper manner upon an appeal, to print a brief, why does the same necessity not exist in an original proceeding ? Often the questions presented in an original proceeding are of the most importance, and, in comparison to the questions presented upon appeal, are of equal importance. The statute contemplates that in an original proceeding the plaintiff shall recover his costs, and when the plaintiff presents to this court an affidavit showing the necessity of the expense incurred by printing his brief, in order to present the case in a proper manner, before the court should disallow such claim, it should appear, either by the statute or a rule of this court, that such is not a legal charge as costs. The statute does not prohibit the allowance of such a charge as costs, but, upRn the contrary, evidently contemplates that such charge shall be allowed. The rules of this court do not prohibit • the taxation of such item as costs, and when counsel have in good faith prepared their case by having their briefs printed,' in my judgment it is unfair and an arbitrary rule which says it was not necessary, and denies the right to have such ex-*467penditare taxed as costs where plaintiff recovers a judgment.
Special proceedings have been brought in this court in many instances in which printed briefs have, been submitted, and at no time has this court ever intimated or declared that such expenditure was an unnecessary expense. If this expense is unnecessary, then this court should so' declare by a proper rule, and specify that typewritten briefs might be submitted in all original proceedings, and until the court-does so declare, where counsel have deemed it necessary to present their case, to print the brief, and have acted in good faith and within proper limitations as to costs, in my judgment the same should be allowed as a proper item of costs in such proceeding. For these reasons, I dissent from the majority opinion upon this particular question.